GREEN, Judge.
T.W.B., a juvenile, appeals his adjudication of delinquency and level eight commitment to the Department of Juvenile Justice. T.W.B. was committed to community control for an indeterminate period of time, after being found guilty of two counts of resisting an officer without violence, first-degree misdemeanors, which carry a maximum sentence of one year each. See § 775.082(4)(a), Fla. Stat. (1999).
We affirm T.W.B.’s delinquency adjudication. However, the commitment order must be vacated because the maximum concurrent one-year sanction will expire prior to T.W.B.’s nineteenth birthday. See R.P. v. State, 760 So.2d 979 (Fla. 2d DCA 2000); T.J. v. State, 743 So.2d 1158 (Fla. 2d DCA 1999); A.C. v. State, 688 So.2d 1004 (Fla. 2d DCA 1997).
We reverse the disposition order and remand with directions for the trial court to enter an order that places T.W.B. on *1034community control for a period of no more than one year.
Affirmed in part; remanded in part.
PATTERSON, C.J., and DAVIS, J., concur.